 

AMARILLO DIVISION
GARY ALLEN DARNELL, §
§
Plaintiff, §
§
v. §
§
CHRIS JOLLY, Police Chief § CIVIL ACTION NO. 2:18-CV-142-Z-BQ
of Memphis, TX, §
§
Defendant. §
§

ORDER ADOPTING MAGISTRATE JUDGE’S FINDINGS AND CONCLUSIONS

On May 30, 2019, the United States Magistrate Judge entered findings and conclusions
after review of Plaintiff's Amended Complaint (ECF No. 46). The Magistrate Judge
RECOMMENDS that Plaintiff's claims against the City of Memphis, TX (“City”) be dismissed in
accordance with Title 28, United States Code sections 1915(e)(2)(B) and 1915A(b). No objections
to the findings, conclusions, and recommendation have been filed.

After making an independent review of the pleadings, files, and records in this case, and
the findings, conclusions, and recommendation of the Magistrate Judge, the Court concludes that
the findings and conclusions are correct. Plaintiff failed to allege facts showing that the City
violated Plaintiffs constitutional rights through an official policy or “governmental custom, even
if such custom has not received formal approval.” See Zarno w. City of Wichita Falls, 614 F.3d
161, 166 (Sth Cir. 2010). Plaintiff also failed to allege facts sufficient to support his failure to train
claim against the City. See Conner v. Travis Cty., 209 F.3d 794, 796 (Sth Cir. 2000) (listing three
factors that a plaintiff must demonstrate to assert a valid failure to train claim against a

municipality).
It is therefore ORDERED that the findings, conclusions, and recommendation of the
Magistrate Judge are ADOPTED. Plaintiff's claims against the City of Memphis, TX are
DISMISSED with prejudice in accordance with Title 28, United States Code sections
1915(e)(2)(B) and 1915A(b).

SO ORDERED.

SIGNED October 4, 2019.

 

MATPHEW } KACSMARYK OY
UNITED STATES DISTRICT JUDGE

 

 
